DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-13, 15-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (USPN 10,496,115) in view of Avci et al. (USPN 10,866,607) and in further view of Howes (USPN 9,122,289).
With respect to claim 1, Hung et al. discloses, in Figs. 3-4, a low dropout regulator circuitry (Fig. 3) comprising: 
an output device configured to provide a regulated output voltage (81; VDD_INT);

a feedback path between an output of the output device and an input of the differential amplifier circuitry for providing a feedback voltage to the input of the differential amplifier circuitry (85; VFB); and
 5a controllable shunt device (90-95) configured to provide a current path from the output device for a shunt current (the circuit shunts current from VDD_INT) to adjust the feedback voltage, 
wherein the shunt current is variable according to a control signal supplied to the controllable shunt device (output of 87b/ENO-EN5, see Fig. 4),
wherein the control signal is supplied by a controller (87b generating ENO-EN5), and
 wherein the controller is configured to supply the control signal to cause the controllable shunt device to increase the shunt current at the time of an expected decrease in a load current drawn by a load coupled to the voltage regulator circuitry (an expected decrease in load current draw from 87a occurs when C1 of Fig. 4 falls low, i.e., at point 102, see Col. 6 lines 43-53.  At such a time the shunt device increases the shunt current by sequentially enabling shunts via ENO-EN5, see 99 of Fig. 4).
Hung et al. fails to explicitly disclose how the control signals ENO-EN5 are generated to control the shunt circuits.  Thus, Hung et al. fails to disclose,
“wherein the control signal comprises a pulse width modulated (PWM) or pulse density modulated (PDM) signal such that the controllable shunt device is controlled in accordance with a duty cycle of the control signal.”

 Such a device is disclosed in Fig. 10 of Avci et al. which discloses a shunt device control signal generator (214 with 216) generating a control signal for a shunt device (218).  The control signal generator generates 216 the control signal comprises a pulse width modulated (PWM) or pulse density modulated (PDM) signal such that the controllable shunt device is controlled in accordance with a duty cycle of the control signal (the control signal is a PWM signal which modulates the pulse width of the control signal and thus the duty cycle of the control signal, see Col. 7 line 67 to Col. 8 line 4).  
The digital control loop/clock comparator circuit of Fig. 10 of Avci et al. reduces power consumption (see Col. 8 lines 3-4). 
It would have been obvious to construct the shunt controlling circuitry of Hung et al. with one or more of the shunt control circuits of 214-216 for the purpose of, among other things, having a shunt control circuit that has a reduced power (e.g., consumes less power).
As discussed above the increase in shunt current of Hung et al. occurs at the time of an expected decrease in load current drawn by the load.  Thus, Hung et al. fails to disclose “the controller is configured to supply the control signal to cause the controllable shunt device to increase the shunt current prior to an expected decrease in a load current drawn by a load coupled to the voltage regulator circuitry” (Examiner’s emphasis).

This is further evidenced in Figs. 2 and 3 of Howes et al. which includes a low dropout regulator (200 with Mout) a controller (110) and a shunt current device (225) generating a shunt current (IDAC from the output terminal of the low dropout regulator), the controller is configured to supply the control signal (215) to cause the controllable shunt device (225/IDAC) to increase the shunt current prior to an expected decrease in a load current drawn by a load coupled to the voltage regulator circuitry (see 315 being activated while VOUT is still at the maximum regulated voltage level, i.e., before the load current decreases and VOUT falls, and then continues as VOUT continues to decrease, see also Col. 7 lines 44-54).
The sinking of Howes et al. provides for an optimization of current draw of the shunt device to allow for a low power consumption while providing the required sinking of the current to provide the desired regulation of the LDO system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the circuit of Hung et al. such that the shunt circuit increases the shunt current prior to an expected decrease in a load current drawn by a load as evidenced by Howes et al. For the purpose of, among other things, optimizing current consumption while providing a desired/required current shunting characteristic as required by the load device and/or circuit designer. 

With respect to claim 3, the voltage regulator circuitry according to claim 2, wherein the controllable shunt 15device is operative to increase the shunt current in a plurality of steps (each step according to the activation of EN0-EN5 of 97).  
With respect to claim 5, voltage regulator circuitry according to claim 21, wherein the controllable shunt device is operative to decrease the shunt current in a single step or in a plurality of steps (single step at 101 when all the signals are deactivated at once).  
With respect to claim 7, voltage regulator circuitry according to claim 6, wherein the controllable shunt 30device is operative to increase the shunt current in a single step or in a plurality of steps (single activation step at 102).  
With respect to claim 8, Hung discloses that the changeovers/loading provided by the current sink are set such that there is a net zero change caused by the sinking of the shunt and the loading of the target circuit (see Col. 7 lines 25-30) and that the transition timings may be set according to different (e.g. “another” event), see Col. 7 lines 31-40. 
 However, Hung et al. fails to explicitly disclose the low-dropout regulator circuitry according to claim 1, wherein a step size for increasing or decreasing the shunt current 
Nevertheless, it would have been obvious to control the step size and/or rate of change of the increasing/decreasing of the shunt current for the purposes of setting an optimized current shunting response according to events that have different current loading requirements thus increasing the flexibility of the circuit.
With respect to claim 9, Hung discloses that the changeovers/loading provided by the current sink are set such that there is a net zero change caused by the sinking of the shunt and the loading of the target circuit (see Col. 7 lines 25-30) and that the transition timings may be set according to different (e.g. “another” event), see Col. 7 lines 31-40. 
 However, Hung et al. fails to explicitly disclose the low-dropout regulator circuitry according to claim 1, wherein lower and upper endpoint values for the shunt current are variable.  
Nevertheless, it would have been obvious to control the upper and lower endpoint values to different/variable values for the purposes of setting an optimized current shunting response according to events that have different current loading requirements thus increasing the flexibility of the circuit.
With respect to claim 10, Hung discloses that the changeovers/loading provided by the current sink are set such that there is a net zero change caused by the sinking of the shunt and the loading of the target circuit (see Col. 7 lines 25-30) and that the transition timings may be set according to different (e.g. “another” event), see Col. 7 lines 31-40. 

Nevertheless, it would have been obvious to control the lower endpoint value to zero for the purposes of setting an optimized current shunting response according to events that require a current loading of zero thus increasing the flexibility of the circuit.
With respect to claim 11, voltage regulator circuitry according to claim 1, wherein the voltage regulator circuitry further comprises controller circuitry configured to provide a control signal to the 10controllable shunt device (87b).  
With respect to claim 12, voltage regulator circuitry according to claim 1, wherein the controller circuitry is operative to output a control signal (EN0-EN5) to switch the controllable shunt device off such that no shunt current flows during normal operation of the LDO circuitry (off before 97 of Fig. 4, off after 99 of Fig. 4 and of during C1 of Fig. 4), and to output a 15control signal to switch the controllable shunt device on so as to provide a shunt current in anticipation of a change in the load current (the circuit operates as claimed see Col. 7 lines 26-40).  
With respect to claim 13, voltage regulator circuitry according to claim 11 wherein the controller circuitry is configured to receive one or more inputs from circuitry of a host device (87a, e.g., see 13 providing C1 to 14 of Fig. 1) and to output 20control signals to cause the controllable shunt device so as to adjust the shunt current based on the received input(s) (EN0-EN5, see Fig. 4).  
With respect to claim 15, voltage regulator circuitry according to claim 1 wherein the controllable shunt device comprises one or more controllable resistances (switched 
With respect to claim 16, Hung et al. fails to disclose “a reservoir capacitor” coupled to the LDO circuitry.  However, it is old and well-known to connect a reservoir capacitor to the output of a low dropout regulator for the purpose of, among other things, reducing high frequency noise at the output of the low dropout regulator.  Examiner takes official notice that it is old and well-known to connect a reservoir capacitor at the output of a low dropout regulator for the purpose of reducing high frequency noise at the output of the low dropout regulator.
It would have been obvious to connect a reservoir capacitor at the output of a low dropout regulator for the purpose of reducing high frequency noise at the output of the low dropout regulator.
Claim 18 is rejected for similar reasons as claim 1.
With respect to claim 19, an integrated circuit comprising the circuitry of claim 1 (integrated circuit including 87a, the LDO and the shunt circuit.  The above circuits are connected together and thus make an integrated circuit).  
With respect to claim 20, a device comprising the circuitry of claim 1, wherein the device comprises a portable device, a battery powered device, a mobile telephone, a tablet or laptop computer, a smart speaker, an accessory device, a headset device, smart glasses, headphones, earphones or earbuds (the circuitry is used within a device such as a memory, e.g., see Col. 2 lines 61-63.  The above devices are merely intended device in which the circuit of Hung et al. is embedded within.  The circuit of Hung can be used within any one of the above devices.  Furthermore, it would have been obvious to 
With respect to claim 21, (New) The low-dropout regulator circuitry according to claim 1, wherein the controller is configured to supply the control signal to cause the controllable shunt device to reduce the shunt current when the regulated output voltage has stabilised following a change in a load current drawn by the load coupled to the voltage regulator circuitry (at point 101 the regulated voltage has stabilized since there is no longer caused by the transition/change in the loading devices, see Col. 6 lines 36-42 e.g. “the changeover 101 does not cause a large fluctuation in load on the voltage regulator and helps stabilize the voltage on the output node, Examiner’s emphasis. At the above point the voltage is at the stable regulated value and the shunting is no longer required to provide stabilization for load changes).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-13, 15-16 and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849